Title: To John Adams from William Vans Murray, 28 June 1799
From: Murray, William Vans
To: Adams, John



Sir,
28. June 1799

Meeting with a safe hand going to London the other day I did myself the honour of sending to you through Mr. King a pamphlet written lately by Boulay (de la Meurthe) of the 500. It is a very remarkable work—a view of the causes of the English Revolution by Cromwell & of its failure. He forces the lines of events when they run at all together into a parallel—& to my mind absolutely with a view of showing to all France that it is impossible for them to do with anything short of a Restauration & a limitted monarchy—Had this work been from an Emigré—or even a moderate ci-devant restored to confidence—or being by Mr. B. had he been avoided by his large party & his work denounced, though its intrinsic merit & truth would not be less, yet as an Indication, it would not have been worthy of your attention. But B. is as it were at the head of the violent party who are 9.10ths of the councils—he is still supported by his party—The work was published before the 17th. when they made the attack on the Directory by dismissing Treilhard—& forcing Merlin & Le Peaux, that wretched botanical sophist, to resign—and the work is rather a beckoning along the only path that can lead to repose & safety, and not a warning—
It is impossible to foresee what such men will do—& how far the existing war may delay or shape the restauration—but I do think Sir that little but Jealousy between the parties, the fear that all the merit should belong to one set—retards very active measures for the monarchy which appears at last to me indeed to be approaching—yet, obscurely—& timidly & by tacks rather than direct courses, but, with much probability.
I have the honour to be with profound & / affectionate respect, Sir yr. mo. ob. hble svt.
